         Case 1:20-cv-00818-PGG          Document 24      Filed 03/05/20      Page 1 of 1




UNITED STATES DISTRlCT COURT
SOUTHERN DISTRlCT OF NEW YORK
------------------------------------------------------------------X
HOW ARDENA PINDELL,

                       Plaintiff,

              ·y   »
                                                                      Case No. 1:20-cv-00818 (PGG)

GEORGE RICHARD N'NAMDI, JUMAANE N'NAMDI,                              STIPULATION EXTENDING
ARTHUR PRIMAS, THE N'NAMDI CENTER FOR                                 DEFENDANT'S TIME TO
CONTEMPORARY ART, N'NAMDI HOLDINGS LLC,                               RESPOND TO COMPLAINT
G-R N'NAMDI, LTD., G.R. N'NAMDI GALLERIES, INC.,
N'NAMDI LLC, G.R., N'NAMBDI GALLERY NEW YORK,
LLC, N'NAMDI CONTEMPORARY MIAMI LLC, N'NAMDI
CONTEMPORARY FINE ART, INC.,


                       Defendants.
-------------------------------------------X
       Defendant, Arthur Primas ("Primas") and plaintiff Howardena Pindell ("Pindell"), by and

through their respective counsel, hereby agree that Primas' s time to answer or otherwise respond to

the Complaint is hereby extended to and including March 20, 2020.

Dated: New York, New York
       March 5, 2020
                                             NICOLE J. COWARD, PLLC
                                             Counsel for Defendant Arthur Primas
                                             8 West 126th, Third Floor
                                                             0027




                                             Counsel/or PlaintiffHowardena Pindell
                                             The Hoffman Law Firm
                                             330 West 72nd Street
                                             New York, New York 10023


                                             sf
Tie Honorable Pantrdephe
                     G.                       Ga
         Dos} 2              2-0
